Citation Nr: 1036114	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  08-13 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to an increased compensable rating for lipoma midline 
back, status post removal, with residual scar.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1963 to April 1967.

This matter is before the Board of Veterans' Appeals (Board) from 
a March 2007  decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, which denied an 
increased rating for the Veteran's lipoma midline back, status 
post removal, with residual scar.  


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran's 
service-connected lipoma midline back, status post removal, with 
residual scar is not characterized by a scar that is deep, 
superficial and exceeds 144 square inches, unstable, painful on 
examination, or causes a compensable degree of limitation of 
motion or ankylosis of the thoracolumbar spine.

2.  The competent medical evidence shows that the Veteran's 
service-connected lipoma midline back, status post removal, with 
residual scar does not involve degenerative arthritis or 
neurological manifestations.


CONCLUSION OF LAW

The criteria for a compensable rating for lipoma midline back, 
status post removal, with residual scar have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 
4.1-4.7, 4.71a, 4.118, Diagnostic Codes (DCs) 5235-5242 and 7801-
7805 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The RO provided the Veteran pre-adjudication notice by letter 
dated in December  2006.  The notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim, and the relative duties of VA and the claimant to obtain 
evidence.  

VA has provided an examination, obtained a medical opinion as to 
the severity of the Veteran's disability, and afforded him an 
opportunity to give testimony before the Board although he 
declined to do so.  

The Veteran and his representative contend that the Veteran's 
January 2007 QTC examination is inadequate.  Specifically, the 
Veteran claims that the examination "lasted no more than five 
minutes" and that the examiner "never checked for any nerve 
damage."  See May 2008 Form 9.  The January 2007 QTC examiner  
reviewed the Veteran's medical history, noting his complaints of 
leg problems.  The examiner specifically stated that a 
neurological examination was normal, and that there was full 
range of motion of the thoracolumbar spine.  The Board finds that 
the January 2007 QTC examination was not inadequate.  In any 
event, the RO scheduled the Veteran for another VA examination 
but he failed to report for this examination.  Neither the 
Veteran nor his service representative has provided good cause 
for his failure to report for VA examination.  See 38 C.F.R. 
§ 3.655 (2009).  In this regard, the United States Court of 
Appeals for Veterans Claims (Court) has held that "[t]he duty to 
assist is not always a one-way street.  If a Veteran wishes help, 
he cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

The Veteran's representative also alleges that records from the 
Veteran's in-service surgery are not in the claim file and are 
necessary in order for an adequate examination to be performed.  
The Board finds it unlikely that surgical reports from a 
procedure performed more than 40 years ago have any relevance to 
the current severity of the Veteran's service-connected 
disability.  Thus, a remand to attempt to obtain these records is 
not required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).
 
In summary, the Board finds that VA substantially has complied 
with the notice and assistance requirements of the VCAA and the 
appellant is not prejudiced by a decision on the claim at this 
time.

Analysis

The Veteran contends that his service-connected lipoma midline 
back, status post removal, with residual scar is more disabling 
than currently evaluated.  He also contends that this disability 
has resulted in neurological manifestations.  He specifically 
contends that the removal of his lipoma caused nerve damage and 
he claims that he "cannot do a toe to toe walk test."  He also 
contends that he has "missing sensations from spine."  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be determined, 
the average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities and the criteria that must be met for 
specific ratings.  The regulations require that, in evaluating a 
given disability, the disability be viewed in relation to its 
whole recorded history.  38 C.F.R. § 4.2 (2009); see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been established 
and an increased disability rating is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Different percentage ratings for 
different periods of time can be applied based on the medical 
evidence of record.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lipoma midline back, status post removal, with 
residual scar is rated under DC 7805.  DC 7805 addresses scars 
and indicates that they can be rated on limitation of function of 
the affected part.  38 C.F.R. § 4.118, DC 7805.  The codes 
relating to the function of the thoracolumbar spine are DCs 5235-
5242.  38 C.F.R. § 4.71a.

A scar not involving the head, face, or neck can be rated under 
DC's 7801, 7802, 7803, 7804, and/or 7805.  38 C.F.R. § 4.118.  
Assigning multiple ratings for the Veteran's lipoma midline back, 
status post removal, with residual scar would constitute 
pyramiding which is prohibited.  38 C.F.R. § 4.14.

Under DC 7801, scars, other than of the head, face or neck, that 
are deep or that cause limited motion warrant a 10 percent rating 
when they cover an area or areas exceeding 12 square inches.  
Under DC 7802, a 10 percent rating is warranted for a scar, other 
than on the head, face, or neck, that is that is superficial and 
nonlinear and exceeds an area of 144 square inches.  Under DC 
7803, a 10 percent rating is warranted for a scar that is 
superficial and unstable, and under DC 7804, a 10 percent rating 
is warranted for a scar that is painful on examination.  38 
C.F.R. § 4.118.   

Under DCs 5235-4242, compensable ratings are warranted for 
favorable, unfavorable, and positions other than favorable 
ankylosis of the thoracolumbar spine.  38 C.F.R. § 4.71a, DCs 
5235-5242.

A January 11, 2007 QTC examination report shows that the Veteran 
complained of having a scar on his back.  The examiner noted that 
the Veteran had a "vague, meandering and confusing story about 
prolonged hospitalization and ongoing leg problems post removal 
of what seems to have been a subcutaneous lesion."  Upon 
examination, there was no exudation, ulcer formation, itching, 
shedding, or crusting.  There was a level scar present at the 
vertical T6-T9 measuring about 12 cm by 1 cm with abnormal 
texture of less than six square inches.  There was no tenderness, 
disfigurement, ulceration, adherence, instability, tissue loss, 
inflammation, edema, keloid formation, hypopigmentation, or 
hyperpigmentation.  There was no functional impairment resulting 
from the Veteran's disability.  A neurological examination of the 
lower extremities was normal, and there was full range of motion 
of the thoracic and lumbosacral spine.  A heel and toe walk was 
normal.  The diagnosis was lipoma midline back status post 
removal with scar.  The examiner based this diagnosis 
"subjectively status post removal of lipoma, multiple vague 
complaints, and objectively scar of back."

VA treatment records dated June and July 2008 show that cranial 
nerves II-XII were grossly intact.  The Veteran denied any 
neurological symptoms.  

An April 2010 VA treatment record notes that the Veteran 
complained of paresthesia, which the clinician noted was likely 
due to a mild stroke.  May 2010 VA treatment records note that 
the Veteran had a left inguinal hernia that did not bother him.  
Cranial nerves were grossly intact.

The Veteran failed to report for a June 2010 QTC examination.  

The Board finds that the preponderance of the evidence is against 
the Veteran's claim for an increased compensable rating for 
service-connected lipoma midline back, status-post removal, with 
residual scar.  There is no medical evidence of record indicating 
that the Veteran's scar is deep and nonlinear, 12 square inches 
or more, or unstable.  The January 2007 QTC  examination report 
notes no tenderness and full range of motion of the thoracolumbar 
spine.  Furthermore, a neurological examination was normal.  
Therefore, the Veteran's lipoma midline back, status post 
removal, with residual scar does not warrant a compensable rating 
under DCs 7801-7804.  DC 5003 is not applicable because there is 
no medical evidence of record indicating that the Veteran's 
lipoma midline back, status post removal, with residual scar 
involves degenerative arthritis or a condition listed in DCs 
5235-5242.

The Veteran does not contend - and the competent medical evidence 
does not show - that his thoracolumbar spine has any type or 
degree of ankylosis.  Furthermore, the January 2007 QTC 
examination report shows that the Veteran had full range of 
motion of the thoracolumbar spine.  Therefore, the Veteran is not 
entitled to a higher rating for his service-connected lipoma 
midline back, status post removal, with residual scar under DCs 
5235-5242.

The disabling effects of pain have been considered in evaluating 
the Veteran's service-connected disability.  The Veteran did not 
complain of pain during the January 2007 examination.  At no time 
during the pendency of this claim has the Veteran's lipoma 
midline back, status post removal, with residual scar met or 
nearly approximated the criteria for a compensable rating; thus, 
staged ratings are not for application.  See Hart, 21 Vet. App. 
at 505.

The Veteran genuinely believes that the severity of his 
disability merits a higher rating.  As a layperson lacking in 
medical training and expertise, however, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
severity of his service-connected disability, and his views are 
of no probative value.  And, even if his opinion was entitled to 
some probative value, it is far outweighed by the opinion 
provided by the QTC doctor which showed that the criteria for a 
compensable rating for lipoma midline back, status post removal, 
with residual scar have not been met.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The Veteran's disability picture also has not been rendered so 
unusual or exceptional in nature as to warrant referral of his 
case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227.  The 
Veteran has not alleged any hospitalization and has presented no 
evidence indicating any marked interference with employment as a 
result of his lipoma midline back, status post removal, with 
residual scar.  Having reviewed the record with these mandates in 
mind, there is no basis for further action on this question.  See 
Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an increased compensable rating for lipoma midline 
back, status post removal, with residual scar is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


